*512To the extent that petitioner claims that respondent was responsible for certain disturbances caused by his neighbors, petitioner did not file any grievance and respondent rendered no determination relating to those claims. Accordingly, Supreme Court properly dismissed the proceeding for petitioner’s failure to exhaust his administrative remedies (see CPLR 7801).
We have considered petitioner’s remaining contentions, and find them unavailing. Concur — Saxe, J.P, Friedman, Acosta, DeGrasse and Richter, JJ.